DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 and 15-19 are allowed under this Office action.

Allowable Subject Matter
The objected claims 13-14 have been canceled and the cited limitations of these canceled claims are incorporated into the independent claims. Claims 1-12 and 15-19, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 15-19, were carefully reviewed and a search with regards to independent claims 1, 11, and 18-19, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-12 and 15-19, specifically independent claims 1, 11, and 18-19, the prior art searched was found to neither anticipate nor suggest a camera setting assist system comprising: a terminal apparatus configured to receive an input manipulation of a user; and a server that is communicatively connected to the terminal apparatus, wherein: the terminal apparatus transmits, to the server, setting information including specification information of a camera based on the input manipulation of the user, environment information indicating an environment in which the camera is installed, and a map image of a place where the camera is installed; in a case where the environment information indicates the camera is installed in an outdoor environment, the environment information indicates an environment condition 
The most relevant arts searched, Davies, etc. (US 20200105123 A1), modified by Ikeda (US 20150317522 A1), Wakako, etc. (US 20180101194 A1), and Biradar, etc. (US 20200139077 A1), teach that a camera setting assist system comprising: a terminal apparatus configured to receive an input manipulation of a user; and a server that is communicatively connected to the terminal apparatus, wherein: the terminal apparatus transmits, to the server, setting information including specification information of a camera based on the input manipulation of the user, environment information indicating an environment in which the camera is installed, in a case where the environment information indicates the camera is installed in an outdoor environment, the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day; in a case where the environment information indicates the camera is installed in an indoor environment, the environment information indicates another environment condition selected from a third environment condition in which the environment includes illumination, and a fourth environment condition in which the environment does not include illumination” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/GORDON G LIU/Primary Examiner, Art Unit 2612